Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102a1 as being anticipated by LBT Enhancements for Licensed-Assisted Access (hereinafter Alcatel).
Claims 1 and 11:
Alcatel discloses a method performed by a User Equipment (UE), the method comprising: communicating with a base station; and receiving from the base station, on an unlicensed spectrum, a fractional subframe transmission from a target position (See fig. 1, receiving data from an eNB in unlicensed in symbol 8 of the subframe 2), wherein the target position is one of a plurality of periodical symbols predefined within a first subframe (See fig. 1, receiving data from an eNB in unlicensed in symbol 8 of the subframe 2. Proposal 2: DL transmission starts and ends in the middle of subframes), wherein an interval of a plurality of symbols is positioned between each of the plurality of periodical symbols (See fig. 1, Proposal 2: DL transmission starts and ends in the middle of subframes).
With regards to claim 11, a user equipment comprising a transceiver configured (See section 2.2, UE).

Claims 2 and 7 and 12:
Alcatel discloses that the plurality of periodical symbols correspond to symbols 0 and 7 (See fig. 1, transmission between subframe symbol 0 and 7).

Claims 3, 8 and 13:
Alcatel discloses that neither a control channel nor a data channel is transmitted in the first 7 symbols in the first subframe (See fig. 1 subrame #1 and 2, no control or data transmission in the first 7 symbols).

Claims 4, 9 and 14:
Alcatel discloses that the transmission occupies one or more consecutive subframes (See fig. 1, transmission occupies consecutive subframes), and a subframe of the one or more consecutive  (See fig. 1, In subframe# 1 and 7 some symbols are occupied while others are not).

Claims 5, 10 and 15:
Alcatel discloses receiving/transmitting an indicator at the target position, the indicator indicating an ending symbol of the fractional subframe transmission (See fig. 1 and section 2.2, “The ending symbol could be indicated in the DCI”).

Claim 6:
Alcatel discloses a method performed by a base station, the method comprising: communicating with a User Equipment (UE); and transmitting to the UE, on an unlicensed spectrum, a fractional subframe transmission from a target position (See fig. 1, transmitting data from an eNB in unlicensed in symbol 8 of the subframe 2), wherein the target position is one of a plurality of periodical symbols predefined within a first subframe (See fig. 1, transmitting data from an eNB in unlicensed in symbol 8 of the subframe 2. Proposal 2: DL transmission starts and ends in the middle of subframes), wherein an interval of a plurality of symbols is positioned between each of the plurality of periodical symbols (See fig. 1, Proposal 2: DL transmission starts and ends in the middle of subframes).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472